Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 13, prior art of record does not teach a capacitor terminal and a second capacitor terminal, the first capacitor terminal connected to the cathode terminal and the second capacitor terminal connected to the ground plane; and a transimpedance amplifier on the substrate having an input and an output, the input connected to the anode terminal of the photodiode by a transmission line interconnect and the output configured to present a voltage representing the optical signal to an output path, wherein the transimpedance amplifier and the photodiode are electrically connected in a flip chip configuration without use of bond wires, and wherein the ground plane surrounds the transmission line interconnect between the photodiode and the transimpedance amplifier to create a coplanar waveguide.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8231284, 6754407 and 10495831 are in related field of invention but they do not teach the specifics set forth by the current application.
Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TKO